         Case 1:21-mj-00441-GMH Document 1-1 Filed 05/21/21 Page 1 of 7




                                    STATEMENT OF FACTS
        Your affiant, Megan Kline, is a Special Agent with the Federal Bureau of Investigation
(FBI). I am assigned to the Kansas City Field Office. In my duties as a Special Agent, I am
currently tasked with investigating criminal activity in and around the Capitol grounds on
January 6, 2021. As a Special Agent, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws.
       Unless otherwise stated, the information in this Affidavit is either personally known to
me, has been provided to me by other individuals, or is based on a review of various documents,
records, and reports. Because this Affidavit is submitted for the limited purpose of establishing
probable cause to support an application for an arrest warrant, it does not contain every fact
known by me or the United States. The dates listed in this Affidavit should be read as “on or
about” dates.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around
the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.
Capitol Police. Only authorized people with appropriate identification were allowed access
inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also
closed to members of the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.
        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.
        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including
breaking windows and assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.
         Case 1:21-mj-00441-GMH Document 1-1 Filed 05/21/21 Page 2 of 7




        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there.
       As detailed below, during the course of the investigation into the events of January 6,
2021, law enforcement learned that CAREY JON WALDEN (WALDEN) of Kansas City,
Missouri traveled to the District of Columbia to participate in a rally and protest at the U.S.
Capitol and gained entry inside the U.S. Capitol on January 6, 2021.
        On or about January 17, 2021, the FBI received a public tip through the U.S. Capitol
online portal that identified WALDEN as having been inside the U.S. Capitol Building on
January 6, 2021. In addition, WALDEN posted on his Facebook page a photograph that he took
from the front of the US Capitol.
       Based upon the tip and the Facebook post by WALDEN, as well as public source
information, FBI agents were able to identify and locate WALDEN.
       On February 3, 2021, the FBI interviewed WALDEN at his residence in Kansas City,
Missouri. WALDEN admitted to the FBI that he was present at the U.S. Capitol on January 6,
2021, and that he went inside the Capitol Building that day through a broken window.
       WALDEN was shown a photocopy of the U.S. Capitol and asked to show where
he went inside. WALDEN circled on the photocopy where he thinks he went into the US
Capitol. He wrote on the back of the photocopy “That’s where I think I was during protest.”
WALDEN signed, dated, and placed his date of birth on the photocopy. See Figure One.




                                      Figure One
        Case 1:21-mj-00441-GMH Document 1-1 Filed 05/21/21 Page 3 of 7




        WALDEN also forwarded three videos along with four still photographs from his phone
to the FBI. WALDEN stated the videos and photos were from his activities outside the US
Capitol. See Figure Two, Three, Four, and Five.




                     Figure Two                          Figure Three




                   Figure Four                                  Figure Five

       WALDEN was then shown two printed photos from Facebook titled Carey Jon Walden.
WALDEN stated that the first picture was one he took and posted on Facebook prior to entering
the U.S. Capitol thru a broken window. Walden confirmed also posting the second photo and
then wrote on the front of the photocopy “This is from my Facebook, picture that I took.” See
Figure Six.
Case 1:21-mj-00441-GMH Document 1-1 Filed 05/21/21 Page 4 of 7




                      Figure Six
        Case 1:21-mj-00441-GMH Document 1-1 Filed 05/21/21 Page 5 of 7




         WALDEN was then asked to write in his own words his activities inside the U.S. Capitol
on January 6, 2021, which he did. “I, Carey J. Walden, climbed a wall into the Capitol building
on 6 Jan 21, at approx 1:00pm to 1:30pm. I took pictures and videos of where I entered. I went
into a broken window, which was already broken. I walked in a 15 SQ FT, area, witch there were
police in a line guarding a passage way. I took pictures and video. I did not break anything. The
police were present and I was not asked to leave. I fist bumped and ‘Devil horned’ the swat
line. I left after about 5 minutes. I walked out after I heard that someone was shot. I was wearing
blue jeans gray sweatshirt, blue respirator, red chiefs beanie. Had a backpack, with all of the
belongings I have. I was not armed, nor had body armor. I am not a part of any hate groups. I
went with a bus of Trump supports. I am a U.S Marine (inactive) veteran. These are my
recollections of that day.”

       A review of WALDEN’s video shows the following screen capture just before he entered
the U.S. Capitol Building through the broken window. See Figure Seven and Eight.




               Figure Seven                                  Figure Eight
       WALDEN is also identified in a “selfie” photograph he took of himself earlier in the day
before he went into the Capitol Building wearing the clothing he was wearing at and in the
Capitol. See Figure Four. In addition, a screen capture of WALDEN’s self-identified video
shows the breathing apparatus he was wearing prior to making entry into the Capitol building.
See Figure Nine.
        Case 1:21-mj-00441-GMH Document 1-1 Filed 05/21/21 Page 6 of 7




                                     Figure Nine
       The FBI also interviewed persons who know WALDEN and identified him from his
video or photos outside and inside the U.S. Capitol. The FBI interviewed an identified witness
who served with WALDEN in the United States Marine Corps. WALDEN was his direct
supervisor. The witness saw WALDEN post several “live videos” on Facebook on January 6,
2021. The videos showed WALDEN climbing the walls and entering the Capitol. The witness
took several screen shots of the posts and sent them to the FBI. He stated since then, the videos
and photos have been deleted from WALDEN’s Facebook page.

        I have fully identified WALDEN as the man shown in the video clip immediately outside
U.S. Capitol building as WALDEN of Kansas City, Missouri. Your affiant was able to view the
video from the Capitol as well as the screen shots from WALDEN’s Facebook posts. I have
compared the against publicly available information showing that the man who admitted to going
inside the U.S. Capitol Building through a broken window is CAREY JON WALDEN.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
CAREY JON WALDEN violated 18 U.S.C. §§ 1752(a)(1) and (2), which make it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do
so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes
or disrupts the orderly conduct of Government business or official functions or attempts or
conspires to do so. For purposes of Section 1752, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
         Case 1:21-mj-00441-GMH Document 1-1 Filed 05/21/21 Page 7 of 7




        Your affiant submits there is also probable cause to believe that CAREY JON
WALDEN violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which make it a crime to willfully and
knowingly (D) engage in disorderly or disruptive conduct, at any place in the Grounds or in any
of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a
session of Congress or either House of Congress, or the orderly conduct in that building of a
hearing before, or any deliberations of, a committee of Congress or either House of Congress,
and (G) parade, demonstrate, or picket in any of the Capitol Buildings.
     Finally, your affiant submits that there is also probable cause to believe that CAREY
JON WALDEN aided and abetted the above-referenced offenses in violation of 18 U.S.C. § 2.




                                               _________________________________
                                               MEGAN KLINE
                                               SPECIAL AGENT, FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 21st day of May 2021.                             Digitally signed by G. Michael
                                                                Harvey
                                                                Date: 2021.05.21 16:11:02
                                               ___________________________________
                                                                -04'00'


                                               U.S. MAGISTRATE JUDGE
